Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-15 are pending.
Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Authorization for Internet Communications in a Patent Application
Applicant may consider filing an Authorization for Internet Communications in a Patent Application form (http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) along with the response to this office action to facilitate and expedite future communication between Applicant and the examiner. If the form is submitted then Applicant is requested to provide a contact email address in the signature block at the conclusion of the official reply.

USPTO Automated Interview Request (AIR)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Allowable Subject Matter
Claims 1-15 would be allowable over the prior art of record if amended to overcome the applicable rejection(s) and objection(s) set forth in this Office action because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art.

Meier (US 5,794,047) (as previously cited) discusses a method of walking-up a call stack for a client/server program that uses remote procedure call.

O’Callahan (US 2008/0209406) (as previously cited) discusses defining procedure calls and constructing a call stack.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.
As per claim 1, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is a process, machine, manufacture, or composition of matter (Step 1). The claim recites an abstract idea because the “generating…” limitation recited in ll. 6-8 can be considered a mental process (e.g. concepts performed in the human mind including an observation, evaluation, judgment, and/or opinion) (Step 2A Prong One).  The limitation of “generating…”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind and/or via pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. The abstract idea is not integrated into a practical application (Step 2A Prong Two) because the recited generically recited additional computer elements (i.e. an obtain transaction record engine in ll. 3 and a graphical representation engine in ll. 6) (e.g. software) do not add meaningful 

As per claims 2-8, they are dependent upon claim 1 and include all the limitations of claim 1. Therefore claims 2-8 recite the same abstract idea of claim 1. Claims 2-8 recite additional non-functional descriptive language and does not affect the 35 U.S.C. 101 abstract idea analysis of the claims as a whole. Therefore claims 2-8 are also directed to an abstract idea using the same rationale as for claim 1. 


As per claim 9, it has similar limitations as claim 1 and is rejected under 35 U.S.C. 101 as being directed to an abstract idea using the same rationale as claim 1. 

As per claims 10-12, they are dependent upon claim 9 and include all the limitations of claim 9. Therefore claims 10-12 recite the same abstract idea of claim 9. Claims 10-12 recite 

As per claim 13, it has similar limitations as claim 1 and is rejected under 35 U.S.C. 101 as being directed to an abstract idea using the same rationale as claim 1. 

As per claims 14-15, they are dependent upon claim 13 and include all the limitations of claim 13. Therefore claims 14-15 recite the same abstract idea of claim 13. Claims 14-15 recite additional non-functional descriptive language and does not affect the 35 U.S.C. 101 abstract idea analysis of the claims as a whole. Therefore claims 14-15 are also directed to an abstract idea using the same rationale as for claim 13. 

Claims 13-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

As per claim 13, it recites a “system”; however, it appears that the recited system could reasonably be interpreted by one of ordinary skill in the art as software, per se, failing to be tangibly embodied or include any recited hardware as part of the system. Software alone is directed to a non-statutory subject matter. Applicant is advised to amend the claims to include a processor and a memory to overcome the 35 U.S.C. 101 rejection.

As per claims 14-15, they are dependent on claim 13 and do not overcome the 35 U.S.C. 101 deficiency of claim 13.  Therefore they are rejected using the same rationale.


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 

In the Remarks on pg. 6, Applicant argues that the claimed invention is directed to specific improvements to the way computer systems operate. The examiner respectfully disagrees. If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement and the claim itself must reflect the improvement in technology (see MPEP 2106.05(a)). An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. The claim must be evaluated to ensure the claim itself reflects the improvement in technology. An important consideration in determining whether a claim is directed to an improvement in technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. It is important to note that in order for a method claim to improve computer functionality, the broadest reasonable interpretation of the claim must be limited to computer implementation. That Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 120 USPQ2d 1473 (Fed. Cir. 2016) (a method of translating a logic circuit into a hardware component description of a logic circuit was found to be ineligible because the method did not employ a computer and a skilled artisan could perform all the steps mentally). Similarly, a claimed process covering embodiments that can be performed on a computer cannot improve computer technology. To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015). Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014)). A claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry does not qualify as significantly more. The use of generic computer components to transmit information through an unspecified interface does not impose any meaningful limit on the computer implementation FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 12 USPQ2d 1293, 1296 (Fed. Cir. 2016) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017)). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept (Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015)) nor does merely using a computer to perform an abstract idea (Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, --, -- USPQ2d --, -- slip op. at 33 (Fed. Cir. August 28, 2017). Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Additionally, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper (see CyberSource, 654 F.3d at 1375 (“that purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson”). Whether the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished. The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words "apply it". See Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1356, 119 USPQ2d 1739, 1743-44 (Fed. Cir. 2016); Intellectual Ventures I v. Symantec, 838 F.3d 1307, 1327, 120 USPQ2d 1353, 1366 (Fed. Cir. 2016); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1417 (Fed. Cir. 2015). The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words "apply it" (see MPEP 2106.05(f)). Thus, Applicant’s recited claims have failed to address the above considerations and hence Applicant’s arguments are rebutted.

In the Remarks on pg. 7, Applicant argues that the instant claims are specifically limited to addressing issues existing solely in the realm of computerized systems and are not so broad as 

In the Remarks on pg. 8, Applicant argues that the instant claims cannot practically or possibly be performed in the mind. The examiner respectfully disagrees. In the rejection the examiner identified the “generating…” (e.g. claims 1 and 9, ll. 6-8) and “a graphical…” limitation (e.g. claim 13, ll. 5-6) limitation as the abstract idea element. A human could easily either mentally or via pen and paper generate a graphical representation of the received transaction record. Applicant has erroneously misinterpreted the examiner’s analysis because the “obtaining…” (e.g. claim 1, ll. 3-5), “obtain…” (e.g. claim 9, ll. 4-5), and “an obtain…” (e.g. claim 13, ll. 2-4) limitation is not being deemed as the abstract idea limitation, rather it is being interpreted as the pre-solution activity of receiving data which is a well-understood, routine, conventional computer function as recognized by the court decisions listed in MPEP § 2106.05(d)II.iv. Applicant has further misconstrued the examiner’s analysis because the 

Applicant’s Reply Not Fully Responsive
Applicant’s reply filed on 02/16/2021 is not fully responsive (see 37 CFR 1.111) to the prior office action dated 11/16/2020 because of the following omission(s) or matter(s): In the aforementioned office action rejection paragraphs 17-19 (i.e. paragraphs 16-18 of the instant office action) include a non-statutory subject matter 35 U.S.C. 101 rejection to claims 13-15 to which Applicant failed to respond in the aforementioned reply. The above-mentioned reply appears to be a bona fide attempt to provide a complete response to the above-mentioned prior office action, but through an apparent oversight or inadvertence, consideration of some matter or compliance with some requirement has been omitted. Applicant is required to supply the omission or correction to thereby provide a full response to the aforementioned/above-mentioned prior office action in the subsequent response/reply.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 5712723721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            February 26, 2021